DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.15/927,678, filed on March 21st, 2018.
Information Disclosure Statement
The IDS filed on 08/17/2021 and 11/03/2021 have been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Display device having a light emitting element on a pair of electrodes.
Claim Objections
Claims 5, 12, and 13 are objected to because of the following informalities:  
In claim 5, line 3, “one of the pair of contact electrodes” should be changed to --one contact electrode of the pair of contact electrodes--. To improve clarity.
In claim 5, line 5, “another pair of contact electrodes” should be changed to --another contact electrode of the pair of contact electrodes-- to improve clarity.
In claim 12, line 3, “a first direction” should be changed to --the first direction--because “a first direction” already being defined in claim 12, line 2.
In claim 12, line 9, “one of the pair of second electrodes” should be changed to --one second electrode of the pair of second electrodes-- to improve clarity.
In claim 12, line 11, “another second electrode” should be changed to --another second electrode of the pair of second electrodes-- to improve clarity.
In claim 13, line 5, “one of the pair of second walls” should be changed to --one second wall of the pair of second walls-- to improve clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng et al. (U.S. Pub. 2009/0078956).
In re claim 1, Tseng discloses a display device comprising: a substrate 71 (see paragraph [0065] and fig. 8); a pair of electrodes 741, 742 on the substrate 71, the pair of electrodes 741, 742 comprising a first electrode 741 and a second electrode 742 that are spaced from each other (see paragraph [0071] and fig. 8); a pair of walls 723 between the pair of electrodes 741, 742 and the substrate 71, the pair of walls comprising a first wall and a second wall that are spaced from each other (see paragraph [0070] and fig. 8); a light emitting element 31B on the pair of electrodes 741, 742 (see paragraphs [0060], [0063] and fig. 8); and a pair of contact electrodes 34 overlapping the pair of electrodes 741, 742 (see paragraph [0063] and fig. 8), the pair of contact electrodes 34 comprising a first contact electrode and a second contact electrode that are spaced from each other, wherein the first contact electrode is in contact with a first end of the light emitting element 31B and is electrically connected to the first electrode 741, and wherein the second contact electrode is in contact with a second end of the light emitting element 31B and is electrically connected to the second electrode 742 (see paragraph [0063] and fig. 8).

    PNG
    media_image1.png
    435
    692
    media_image1.png
    Greyscale

In re claim 2, as applied to claim 1 above, Tseng discloses wherein the display device further comprising a first insulating layer 721 on at least a portion of the pair of electrodes 741, 742, wherein the light emitting element 31B is directly located on the first insulating layer 721 (see paragraph [0068] and fig. 8).
In re claim 3, as applied to claim 2 above, Tseng discloses wherein the display device further comprising a second insulating layer 32 on the light emitting element 31B, wherein at least a portion of the pair of contact electrodes 741, 742 is on and directly contacts the second insulating layer 32 (see paragraph [0061] and fig. 8).
In re claim 7, as applied to claim 2 above, Tseng discloses wherein the first wall is between the first electrode 741 and the substrate 71, wherein the second wall is between the second electrode 742 and the substrate 71, and wherein the light emitting element 31B is between the pair of walls (see paragraph [0071] and fig. 8).
In re claim 8, as applied to claim 7 above, Tseng discloses wherein the first contact electrode 34 overlaps the first wall, and wherein the second contact electrode 34 overlaps the second wall (see paragraph [0063] and fig. 8).
In re claim 9, as applied to claim 7 above, Tseng discloses wherein a distance between the first wall and the second wall is greater than a distance between the first electrode 741 and the second electrode 742 (see paragraph [0071] and fig. 8).
In re claim 11, as applied to claim 1 above, Tseng discloses wherein the display device further comprising a buffer layer 722 on the substrate 71, wherein the pair of walls and the pair of electrodes 741, 742 are on the buffer layer 722 (see paragraph [0072] and fig. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do (U.S. Pub. 2016/0211245) in view of Lin et al. (U.S. Pub. 2014/0319564).
In re claim 12, Do discloses a display device comprising: a first electrode 111 extending in a first direction (see paragraph [0189] and fig. 11); a pair of second electrodes 132, 133 extending in a first direction and spaced from the first electrode 111 in a second direction different from the first direction (see paragraphs [0189]-[0191] and fig. 11); a plurality of light emitting elements 122, 123, 124 on the first electrode 111 and one of the pair of second electrodes 132, 133 (see paragraphs [0189]-[0190] and fig. 11).

    PNG
    media_image2.png
    653
    788
    media_image2.png
    Greyscale

Do is silent to wherein a first contact electrode on the first electrode, the first contact electrode contacting the light emitting elements; a second contact electrode on one of the pair of second electrodes, the second contact electrode contacting the light emitting elements; and a third contact electrode on another second electrode, the third contact electrode contacting the light emitting elements.
However, Lin discloses in a same field of endeavor, a display device, including, inter-alia, a plurality of light emitting elements 140 on the first electrode 210 and the pair of second electrodes 210, and wherein a first contact electrode 143 on the first electrode, the first contact electrode contacting the light emitting elements 140; a second contact electrode 144 on one of the pair of second electrodes, the second contact electrode contacting the light emitting elements 140; and a third contact electrode (solder bumps 143/144 on the adjacent light emitting element 140) on another second electrode, the third contact electrode contacting the light emitting elements (adjacent light emitting element 140) (see paragraphs [0024]-[0027] and figs. 5-7).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the technique as taught by Lin into the display device of Do in order to enable wherein a first contact electrode on the first electrode, the first contact electrode contacting the light emitting elements; a second contact electrode on one of the pair of second electrodes, the second contact electrode contacting the light emitting elements; and a third contact electrode on another second electrode, the third contact electrode contacting the light emitting elements in the display device of Do to be formed because Lin suggested that it is well-known in the art to use first, second, and third contact electrodes for connecting an array of light emitting elements onto the first electrode and the pair of second electrodes in order to form a light emitting diode package.  Furthermore, Lin discloses that the technique would provide a light emitting diode package having a higher reliability for connection with a printed circuit board (see paragraph [0002] of Lin).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 15, as applied to claim 12 above, Do in combination with Lin discloses wherein the display device further comprising a fourth electrode extending in the second direction, the fourth electrode being electrically connected to the first electrode, and a fifth electrode extending in the second direction and electrically connected to each of the pair of second electrodes, wherein the fourth electrode and the fifth electrode are spaced from each other in the first direction, and wherein the plurality of the light emitting elements 123 is between the fourth electrode and the fifth electrode (see paragraphs [0190]-[0191] and fig. 11 of Do).


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (U.S. Pub. 2009/0078956) in view of Jung et al. (U.S. Pub. 2013/0313585).
In re claim 10, as applied to claim 1 above, Tseng is silent to wherein the light emitting element comprises a first semiconductor layer and a second semiconductor layer; an active layer between the first semiconductor layer and the second semiconductor layer; and an insulating film surrounding at least a portion of the first semiconductor layer, the active layer and the second semiconductor layer.
However, Jung discloses in a same field of endeavor, a display device including, inter-alia, wherein the light emitting element comprises a first semiconductor layer 25 and a second semiconductor layer 29; an active layer 27 between the first semiconductor layer 25 and the second semiconductor layer 29 (see paragraph [0058] and fig. 5); and an insulating film 33 surrounding at least a portion of the first semiconductor layer 25, the active layer 27 and the second semiconductor layer 29 (see paragraph [0067] and fig. 5).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the technique as taught by Jung into the display device of Tseng to enable wherein the light emitting element comprises a first semiconductor layer and a second semiconductor layer; an active layer between the first semiconductor layer and the second semiconductor layer; and an insulating film surrounding at least a portion of the first semiconductor layer, the active layer and the second semiconductor layer in the display device of Tseng to be formed because in doing so a light emitting device having a wavelength converting layer and capable of reducing the damage of the wavelength converting layer by light can be obtain (see paragraphs [0010]-[0012] of Jung).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do (U.S. Pub. 2016/0211245) in view of Lin et al. (U.S. Pub. 2014/0319564), as applied to claim 12 above, and further in view of Tseng et al. (U.S. Pub. 2009/0078956).
In re claim 13, as applied to claim 12 above, Do and Lin are silent to the display device further comprising a first wall overlapping the first electrode, and a pair of second walls overlapping the pair of second electrodes, wherein the plurality of light emitting elements comprises a first light emitting element between the first wall and one of the pair of second walls, and a second light emitting element between the first wall and an other one of the pair of second walls.
However, Tseng discloses in a same field of endeavor, a display device including, inter-alia, a first wall 21A overlapping the first electrode, and a pair of second walls 21B overlapping the pair of second electrodes, wherein the plurality of light emitting elements comprises a first light emitting element 31B between the first wall and one of the pair of second walls, and a second light emitting element (adjacent 31B) between the first wall and an other one of the pair of second walls (see paragraphs [0061]-[0063] and fig. 4B).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the technique as taught by Tseng into the display device of Do to enable the display device further comprising a first wall overlapping the first electrode, and a pair of second walls overlapping the pair of second electrodes, wherein the plurality of light emitting elements comprises a first light emitting element between the first wall and one of the pair of second walls, and a second light emitting element between the first wall and an other one of the pair of second walls in the display device of Do to be formed because in doing so would enhance heat dissipation efficiency for the light emitting device package and provides a low cost light emitting device package (see paragraphs [0013]-[0015] of Tseng).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 14, as applied to claim 13 above, Do in combination with Lin and Tseng disclose wherein the first contact electrode overlaps with the first wall 21A, wherein the second contact electrode overlaps with the one of the pair of second walls 21B, wherein the third contact electrode overlaps with the other one of the pair of second walls, wherein a first end of the first light emitting element 31B contacts the first contact electrode, and a second end of the first light emitting element contacts the second contact electrode, and wherein a first end of the second light emitting element (adjacent 31B) contacts the third contact electrode and a second end of the second light emitting element contacts the first contact electrode (see paragraph [0063] and fig. 4B of Tseng).
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shibata et al.		U.S. Pub. 2013/0221385	Aug. 29, 2013.
Hata et al.		U.S. Patent 6,320,209	Nov. 20, 2001.
Cho et al.		U.S. Pub. 2017/0358563	Dec. 14, 2017.
Ikegami et al.		U.S. Pub. 2015/0295146	Oct. 15, 2015.
Tamura et al.		U.S. Pub. 2015/0124455	May 7, 2015.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892